I think it doubtful whether the boy witness in question was an accomplice, since in my opinion the evidence authorized the jury to find that he unwillingly participated in the commission of the crime, and would not have done so except for the veiled threats of the defendant. Furthermore, I think that the evidence of several other boy witnesses, that the defendant, near the time of the particular offense for which he was on trial, had committed similar crimes with them, was sufficient to show "the lustful disposition of the defendant, as well as to corroborate the testimony of the victim as to the act charged." McMichen v. State,62 Ga. App. 50, 53 (supra).